SUMMARY ORDER
Yan Zhen Chen petitions for review of the BIA decision denying a motion to reopen and reconsider the BIA order affirming the Immigration Judge’s (“IJ”) deci*319sion denying her application for asylum, withholding of removal, and relief under the Convention Against Torture (“CAT”). We assume the parties’ familiarity with the underlying facts and procedural history of this case.
This Court reviews the BIA’s denial of a motion to reopen or reconsider for abuse of discretion. See Kaur v. BIA, 413 F.3d 232, 233 (2d Cir.2005) (per curiam); Khouzam v. Ashcroft, 361 F.3d 161, 165 (2d Cir.2004) (citing Brice v. United States Dep’t of Justice, 806 F.2d 415, 419 (2d Cir.1986)).
In this case, the BIA did not abuse its discretion in declining to reconsider its decision in light of errors allegedly made by the IJ, where it had already considered and rejected these arguments in its initial review of the IJ’s decision. See Matter of Guevara, 20 I. & N. Dec. 238 (BIA 1991). Additionally, because there is no indication that the affidavit from Chen’s father was unavailable at the time of her hearing before the IJ, the BIA also did not abuse its discretion in determining that Chen’s documentation did not meet the regulatory requirements to sustain a motion to reopen.
For the foregoing reasons, the petition for review is DENIED. Having completed our review, any stay of removal that the Court previously granted in this petition is VACATED, and any pending motion for a stay of removal in this petition is DENIED as moot. Any pending request for oral argument in this petition is DENIED in accordance with Federal Rule of Appellate Procedure 34(a)(2), and Second Circuit Local Rule 34(d)(1).